NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              STEPHEN W. GINGERY,
                   Petitioner,
                           v.
           DEPARTMENT OF DEFENSE,
                 Respondent.
              __________________________

                      2010-3094
              __________________________

   Petition for review of the Merit Systems Protection
Board in case No. CH3443060582-M-1.
              ___________________________

                Decided: July 19, 2010
             ___________________________

   STEPHEN W. GINGERY, of Macomb, Michigan, pro se.

    DEVIN A. WOLAK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With him on
the brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and KIRK T. MANHARDT,
Assistant Director.
               __________________________
GINGERY   v. DEFENSE                                       2


Before RADER, Chief Judge, NEWMAN and MOORE, Circuit
                       Judges.
PER CURIAM.
    Appellant Stephen W. Gingery appeals from a deci-
sion of the Merit Systems Protection Board (Board) order-
ing the Department of Defense to reconstruct the hiring
process for auditor positions applied to by Mr. Gingery.
Gingery v. Dep’t of Defense, No. CH-3443-06-0582-M-1,
2009 MSPB LEXIS 7844 (M.S.P.B. November 30, 2009)
(Initial Decision). Because the decision of the Board was
not final, we lack jurisdiction. We therefore dismiss Mr.
Gingery’s appeal.
                       BACKGROUND
    This is the second time this case has come before us
on appeal. Most of the facts pertinent to this appeal are
set forth in Gingery v. Department of Defense, 550 F.3d
1347 (Fed. Cir. 2008) (Gingery I), and we will not repeat
them in detail here. Mr. Gingery is a preference-eligible
veteran with service-connected disability rated at 30% or
more. In Gingery I, Mr. Gingery appealed his non-
selection for one of three open auditor positions at the
Defense Contract Audit Agency (DCAA) to the Board. Mr.
Gingery alleged that DCAA violated his veterans’ prefer-
ence rights when it failed to select him for one of the three
auditor positions, failed to request permission from the
Office of Personnel Management (OPM) to pass him over,
and failed to notify him of its intent to pass him over in
accordance with the procedures set forth in 5 U.S.C.
§ 3318(b), instead followed the procedures set forth in 5
C.F.R. § 302.401(b). We held that 5 C.F.R. § 302.401(b)
was invalid because it provided less protection to veterans
who are 30% or more disabled than Congress guaranteed
them in § 3318. Gingery I, 550 F.3d at 1353. We reversed
and remanded the case to the Board.
3                                       GINGERY   v. DEFENSE


    In its decision on remand, the Board found that the
agency had not complied with the pass-over requirements
of 5 U.S.C. § 3318. Gingery v. Dep’t of Defense, 112
M.S.P.R. 306 (2009) (Remand Decision). The Board
remanded the matter to the Administrative Judge for
further proceedings to address Mr. Gingery’s argument
that DCAA’s decision to depart from competitive hiring
procedures through “excepted” hiring for the auditor
positions violated Mr. Gingery’s rights. Remand Decision,
112 M.S.P.R. at 311–13. In the subsequent initial deci-
sion dated November 30, 2009, the Administrative Judge
noted that the relevant statute, 5 U.S.C. § 3302, allows for
“necessary exceptions” from the competitive service.
Initial Decision, 2009 MSPB LEXIS 7844, at *5. The
Administrative Judge concluded that DCAA’s exception of
the auditor positions was not necessary, and therefore
was in violation of § 3302. Id. at *15. The Administrative
Judge remanded the matter to DCAA, ordering DCAA to
reconstruct the hiring process for the three auditor posi-
tions. Id. at *15–16. The order also denied a motion for
sanctions against the Department of Defense. Id. at *1
n.1. The Administrative Judge declined to grant Mr.
Gingery interim relief unless and until there is a finding
that, as a result of the reconstruction, Mr. Gingery would
have been hired and entitled to compensation. Id. at *17.
The order became final on January 4, 2010. Mr. Gingery
appeals, challenging the order to reconstruct the hiring
process and the Administrative Judge’s denial of sanc-
tions.
                       DISCUSSION
    As a threshold matter, we are required to satisfy our-
selves of our own jurisdiction in this case. Bender v.
Williamsport Area Sch. Dist., 475 U.S. 534, 540 (1986).
The final judgment rule, “ordinarily limits our jurisdiction
to appeals from a decision or order that ‘ends the litiga-
GINGERY   v. DEFENSE                                       4


tion on the merits and leaves nothing for the court to do
but execute the judgment.’” Allen v. Principi, 237 F.3d
1368, 1372 (Fed. Cir. 2001) (quoting Firestone Tire &
Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981)). The
final judgment rule applies to appeals from the Board. 28
U.S.C. § 1295(a)(9); Haines v. Merit Sys. Prot. Bd., 44 F.3d
998, 999 (Fed. Cir. 1995). “Our jurisdiction over a peti-
tion, then, turns on whether the determination that the
petitioner seeks to appeal constitutes a final order or final
decision for purposes of section 1295(a)(9).” Weed v. Soc.
Sec. Admin., 571 F.3d 1359, 1361 (Fed. Cir. 2009) (cita-
tion omitted).
    We agree with the Department of Defense that the
Board’s decision in this case was not a final order or
decision for purposes of 28 U.S.C. § 1295(a)(9). The
Administrative Judge did not determine whether Mr.
Gingery was entitled to selection for employment, and
instead ordered the agency to resolve the issue by recon-
structing the hiring process. We have previously held
that a Board decision directing an agency to reconstruct
the hiring process does not qualify as a final judgment for
purposes of invoking our jurisdiction. Weed, 571 F.3d at
1361–63; see also Marshall v. Dep’t of Health & Human
Servs., 587 F.3d 1310, 1315 (Fed. Cir. 2009) (stating that
“Mr. Marshall could not have appealed the MSPB’s first
reconstruction order” because “an order remanding a
matter to an administrative agency for further findings
and proceedings is not final”).
    Mr. Gingery argues that because the initial order be-
came final on January 4, 2010, the decision was final for
purposes of appellate jurisdiction. However, the finality
of the order for reconstruction does not change the fact
that the decision did not dispose of the entire action. See
5 C.F.R. § 1201.113 (stating that a decision by the Board
“is final if it disposes of the entire action”); Haines v.
5                                       GINGERY   v. DEFENSE


Merit Sys. Prot. Bd., 44 F.3d 998, 1000 (Fed. Cir. 1995).
The Administrative Judge left several issues unresolved,
including whether Mr. Gingery “would have been hired
and entitled to compensation.” The decision left more “for
the court to do [than] execute the judgment,” and it was
not a final order or decision for purposes of § 1295(a)(9).
                       CONCLUSION
    For the foregoing reasons, we dismiss the appeal for
lack of jurisdiction.
                      DISMISSED
                          COSTS
    No costs.